Title: To James Madison from James Monroe, 30 August 1813
From: Monroe, James
To: Madison, James


Dear Sir
Washington Augt 30. 1813
For several days past I have been in the hands of Dr Elzey, in consequence of a slight bilious attack, never so bad, that I might not have written to you, had there any thing of importance to communicate. I am now recoverd. There being however no duty to detain me here, I propose to set out home, on wednesday, should nothing occur to prevent it. I shall take the stage, partly to avoid the sun, and partly, on account of the injury recd. by my horses, in the excursion down the Potowk., sometime since from which they have not yet recoverd. I regret that this will deprive me of the pleasure of calling on you as I pass. I shall request the depy. Postmaster (the principal being absent) to continue the mail which now goes to your house on to mine, after wednesday, with which I hope he will comply.
I have reason to believe that very great abuse is practicd & much injury received, by the two great frequency of communication, with the enemy by flags. The govr of this state sends them on every the most trifling occasion, and altho’ Mr Skinner: the officer of this govt. at Annapolis, a very respectable citizen of that place, and every way deserving its, as well as the public confidence, visits frequently the admirals vessel, with a flag, and is always ready to execute any object in which the citizens of this state are interested, provided he is instructed by this govr., the govr. of Maryland passes him by, & sends his own aide de camp. A remarkable instance of this kind lately occurrd. The govr. wrote to me, requesting permission for a Mrs Dunlevy of the Eastern shore, who had been plunderd at Georgetown, to go on board, to ask reparation for her losses, intimating that he thought it more proper that she should have permission from this govt. than that of Maryld. I gave immediate instruction to Mr Skinner, who was going on board on other business, to take her with him, & wrote to the govr. of Maryland that I had done so. Before however Mr. Skinner set out, the govr. had sent her on board, altho a few days only had elapsed, from the date of the govr.’s letter, to the opportunity afforded by Mr Skinner’s visit. To what other purposes this intercourse is made subservient I know not, but it is understood, that it certainly is to the retailing & circulation of every pestilent story from the fleet, among the people, which can promote the contractd views of those in power in this state. It occurs to me that an order should be issued appointing places in the bay, from which flags may in future go, & inhibiting them from every other. The order shod direct that none be sent even from those, without the knowledge & sanction of the govt. under certain exceptions, applicable to military cases only. This order might be drawn in such a manner, as to prohibit the state authorities, without mentioning them. A commandant on the Eastern Shore ought to be designated to prevent abuses there or an agent be appointed there.
The idea that the Russian mediation has been rejected by the British govt., seems to gain strength, from every light which continues to be shed on the subject.
Since writing the above Mr. Parker has been with me, on some affrs. of the war dept. in the Southern States. It appears that certain tribes of the Creek nation in a state of hostility with us, have been supplied by the govr. of Pensacola with munitions of war for the express purpose of making war on the UStates. This is recd from Judge Toulmin & Mr Gaines, transmitted by Govr Holmes, who intimates that a part of the chactaws will join the Creeks. The govr. of Tenissee has put the troops of that state under Major Genl. Jackson, as is understood a circumstance which may cause difficulty about rank, between the two states. There appears also to be much difficulty respecting supplies for the expedition, the quarter masters of each state, not being the best qualified for the business, & without funds, and those connected with the commands of Genl. Pinckney & Flournoy, being neither of them instructed to act in the case. It occurs to me that it would be most adviseable to order Genl. Pinckney to take the command of the expedition, in which case he would take his staff, with him, & likewise his contractors. If any change in the contract applicable to the troops under Genl. P. along the coast should be proper, he would be the fittest person to make it. Under him it appears to me, that the expn. might be immediately organized. In the present train there may be difficulty in making an orgn. that would be efficient.
I am not certain in consideration of these latter circumstances that I shall set out on wednesday. Direct on the back of yr. letter, in case you answer this, war dept that it may be handed over to that department, without examination here. Respecty & affecy yours
Jas Monroe
